FILED
                             NOT FOR PUBLICATION                            OCT 22 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MINGLONG LI,                                     No. 14-70236

               Petitioner,                       Agency No. A076-210-555

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 14, 2015**

Before:        SILVERMAN, BYBEE and WATFORD, Circuit Judges.

      Minglong Li, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order denying his motion to reconsider and

reopen. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of

discretion the denials of motions to reconsider and reopen. Mohammed v.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Gonzales, 400 F.3d 785, 791 (9th Cir. 2005). We deny in part and dismiss in part

the petition.

       The BIA did not abuse its discretion in denying Li’s motion as untimely,

where he filed the motion more than a year after his final order of removal. See 8

C.F.R. § 1003.2(b)(2),(C)(2) (a motion to reconsider must be filed within 30 days

of a final order of removal and a motion to reopen must be filed within 90 days of a

final order of removal). Li does not challenge the BIA’s determination that he

failed to satisfy any exception to the motions deadline. See Lopez-Vasquez v.

Holder, 706 F.3d 1072, 1079-80 (9th Cir. 2013) (a petitioner waives a contention

by failing to raise it).

       We lack jurisdiction to consider Li’s unexhausted contention that the

immigration judge failed to advise him about voluntary departure. See Tijani v.

Holder, 628 F.3d 1071, 1080 (9th Cir. 2010) (the court lacks jurisdiction to

consider legal claims not presented in an alien’s administrative proceedings before

the agency).

       In light of this disposition, we do not reach Li’s remaining contentions.

       PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                    14-70236